PER CURIAM:
Napoleon O. Boakye appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice for failure to comply with its previous order requiring him to pay an initial partial filing fee. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Boakye v. Arlington County Sheriff’s Dep’t, No. 2:06-cv-00331-RBS (E.D. Va. filed Dec. 22, 2006 & entered Dec. 28, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.